DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 1 recites “forming a core glass by back-pass deposition technique”; however, the specification does not describe what back-pass deposition technique is and the term is not used in the glass manufacturing art. A prior art search on the term yielded only the instant application as using that language.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “Deposition of fluorine doped porous phosphor-silica layer with flow of O2/POCl3 in the range of 800 to 900 sccm and SF6 in the range of 25 to 35 sccm within 1420-1455°C forming a core glass by back-pass deposition technique maintaining the burner speed within 28-35 mm/min” in lines 6-8. It is unclear where the fluorine doped porous phosphor-silica layer is deposited onto. Additionally, it is unclear what “back-pass deposition technique” is as it is not a term used in the art and is not defined in the originally filed specification. Due to the unclear nature of the term, a prior art search is not able to be performed on the claims. 
Claim 1 recites “Experiments for use of such kind of multielements doped silica glass based fiber as a highly efficient high power optical amplifier under pumping at 940nm wavelength” in lines 37-38. It is unclear whether the limitation requires an active experimenting step or if it is simply reciting that experimentation is possible.
Claim 1 recites “Experiments for use of such kind of multielements silica glass based fiber as high power optical amplifier in radiation environment through on-line measurement of the lasing output power under variation of the dose rates of 60Co gamma radiation within 0.35 - 0.70 rad/s (equivalent to dose rates in free space) upto 6.0 Krad total cumulative dose” in lines 39-42. It is unclear whether the limitation 
Claim 9 recites “wherein the use F doping helps to improve the radiation hardness behavior by elimination of Si and P-related defect center, Ce-doping helps to prevent the formation of Yb-related defect centers reducing the photodarkening , P doping enhances Er/Yb solubility in glass , low Al doping helps to minimize the formation of Al-O hole defect centers to reduce the photodarkeing phemenon, Ge doping helps to control numerical aperture while B along with P doping enhance the energy transfer efficiency from Yb to Er through reducing the fluorescence life time of 4I11/ /2 level of Er with increasing the fluorescence life time of 4I13/2 level of Er and Yb/Er ratio within 7.5 to 11.07 in the above multielements doped silica glass helps to suppress 1.0 micron Yb self lasing intrinsically which makes this fiber suitable for high power optical amplifier application”. It is unclear what method steps are intended by the limitations.
Claim 10 recites “wherein the erbium and ytterbium co-doped multielements silica glass based octagonal cladding shaped fibers are suitable for developing fiber lasers, amplifiers to generate power level within 5.35 to 20 W with lasing efficiency above > 38.0 % as well as making their suitability for application in radiation environment showing < 10% degradation of output power under low dose rates of 60Co gamma radiation upto 6.0 Krad varying dose rates from 0.35 to 0.70 rad/s equivalent to dose rates in free space”.  It is unclear what method steps are intended by the limitations.
Claim 11 recites “wherein the erbium and ytterbium co-doped multielements silica glass based octagonal cladding shaped fibers are suitable for developing fiber lasers, amplifiers to generate power level within 5.35 to 20 W with lasing efficiency above > 38.0 % as well as making their suitability for application in radiation environment showing < 10% degradation of output power under low dose rates of 60Co gamma radiation upto 6.0 Krad varying dose rates from 0.35 to 0.70 rad/s equivalent to dose rates in free space”. It is unclear what method steps are intended by the limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130.  The examiner can normally be reached on Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CYNTHIA SZEWCZYK/Primary Examiner, Art Unit 1741